DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. [US 2007/0164219] in view of Zhang [US 2010/0280812].
For claim 1, Shishido teaches a method for automated critical dimension measurement on a substrate (see Figs. 1, 4 and 8-12) for display manufacturing, comprising: 
scanning a first field of view having a first size with a charged particle beam to obtain a first image having a first resolution of a first portion of the substrate for display manufacturing (low-power, low magnification imaging, see steps 103, 203, and 301); 
determining a pattern and a first position of the pattern within the first image (position of registered images, see steps 104, 204, and 302), wherein the first position is determined by pattern recognition techniques based on a structure of the pattern having a first position (see [0004] and [0052]); 
scanning a second field of view with the charged particle beam to obtain a second image of a second portion of the substrate (high-power high magnification imaging, see steps 106, 206, 306), the second field of view has a second size smaller than the first size (see Fig. 4 and 9) and has a second position different than the first position (position of elements other that initial position measurement of pyramids or crosses imaged in low power low magnification in steps 103, 203, and 301), the second image has a second resolution higher than the first resolution (high power high magnification measurement, see [0004]); and determining a critical dimension of a structure provided on the substrate from the second image (steps 107 and 307), wherein the second image is provided at an orientation (scanning conditions, see [0048]).
Shishido fails to teach the orientation determined to have a length expanding along the critical dimension of the structure and a width corresponding to a number of scan lines to be measured.
Zhang teaches determining a critical dimension (determining CD of target features across the substrate, see [0058]-[0062]) of a structure provided on the substrate from the second image wherein the second image is provided at an orientation (orientation of target features to measure CD, see Fig. 5A and [0060]-[0061]), the orientation determined to have a length expanding along the critical dimension of the structure (CD of 502 or 514) and a width corresponding to a number of scan lines to be measured (scan lines width based on number of lines and placement distance, see Fig. 5A and [0060]-[0061]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the image orientation as taught by Zhang in the measurement of images as taught by Shishido in order to provide an accurate measurement of the critical dimension while also the stage misalignment effect is minimized and the measurements generate consistent results from measurement to measurement.
For claim 2, Shishido teaches the critical dimension is a distance on the substrate (steps 108 and 307).
For claim 3, Shishido teaches visualizing the distance in the first image (see Fig. 4 and Fig. 18).
For claim 4, Shishido teaches scanning a third field of view with the charged particle beam to obtain a third image of a third portion of the substrate, the third field of view has a third size smaller than the first size and has a third position provided relative to the first position, the third image has a third resolution higher than the first resolution; and determining a further critical dimension of a further structure provided on the substrate from the third image (repeated high power and high magnification measurements, see Figs. 1, 4, 11 and 12).
For claim 5, Shishido teaches the second resolution and the third resolution are similar (repeated high power and high magnification measurements, see Figs. 1, 4, 11 and 12).
For claim 6, Shishido teaches the third field of view is different from the second field of view and/or wherein the third position is different from the second position (different pyramid location, see [0043] and [0073]).
For claim 7, Shishido teaches the second image is within the first image (see Figs. 4 and 8).
For claim 9, Shishido teaches the first position is determined by a plurality of features of the pattern (plurality of pyramids, see Fig. 8).
For claim 10, Shishido teaches the critical dimension is measured by an intensity signal of signal electrons (see Fig. 3 and [0047]).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Zhang and Brunner et al. [WO 2016/101978].
For claim 15, Shishido teaches a method of inspecting a large area substrate for display manufacturing, comprising: 
(a) imaging a first portion of the substrate in a first area having a first type of structure to obtain a first image (low-power, low magnification imaging, see steps 103, 203, and 301); 
(b) determining a pattern and a first position of the pattern within the first portion (position of registered images, see steps 104, 204, and 302), wherein the first position is determined by pattern recognition techniques based on a structure of the pattern (see [0004] and [0052]); 
(c) imaging a second portion of the substrate in the first area to obtain a second image (high-power high magnification imaging, see steps 106, 206, 306) at a second position different than the first position (position of elements other that initial position measurement of pyramids or crosses imaged in low power low magnification in steps 103, 203, and 301), the second image having a higher resolution than the first image (high power high magnification measurement, see [0004]), and repeating (a) to (c) in a plurality of areas on the large area substrate (repeated high power and high magnification measurements, see Figs. 1, 4, 11 and 12).
Shishido fails to teach the second image is provided at an orientation, the orientation determined to have a length expanding along the critical dimension of the first type of structure and a width corresponding to a number of scan lines to be measured; (d) determining a critical dimension of the first type of structure in the first area at the second position.
Zhang teaches the second image is provided at an orientation, the orientation determined to have a length expanding along the critical dimension of the first type of structure and a width corresponding to a number of scan lines to be measured (orientation of target features to measure CD with number of scan lines and distance determining distance, see Fig. 5A and [0060]-[0061]); (d) determining a critical dimension of the first type of structure in the first area at the second position (measure CD, see Fig. 5A and [0060]-[0061]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the image orientation as taught by Zhang in the measurement of images as taught by Shishido in order to provide an accurate measurement of the critical dimension while also the stage misalignment effect is minimized and the measurements generate consistent results from measurement to measurement.
Shishido fails to teach the plurality of areas being distributed over at least 1.2 m2 on the large area substrate.
Brunner teaches the plurality of areas being distributed over at least 1.2 m2 on the large area substrate (inspecting the entire large area substrate, see [0014] and [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the area of the substrate as taught by Brunner in the inspection as taught by Shishido, because the substrate as taught by Brunner allows for the manufacture of large TFT displays.
For claim 16, Shishido teaches calculating a static of the critical dimension of the first type of structure with respect to the plurality of areas (dimensional measurement of pyramids or pattern, see Figs. 4, 8, and 9).
For claims 17-20, Shishido teaches a controller (control device, see Fig. 2 and 10) comprising: a processor and a memory (processor and memory inherent to computer and control device for automated dimensional measurement, see [0003]-[0004]) storing instructions that, when executed by the processor, cause the apparatus to perform a method according to claim 1 (automated dimensional measurement, see [0003]-[0004]).
Shishido fails to teach an apparatus for inspecting a large area substrate for display manufacturing, the apparatus comprising: a vacuum chamber; a substrate support arranged in the vacuum chamber, wherein the substrate support provides a substrate receiving area of at least 1.2 m2 and having a first receiving area dimension along a first direction; a first imaging charged particle beam microscope and a second imaging charged particle beam microscope having a distance along the first direction of 30% to 70% of the first receiving area dimension; wherein the vacuum chamber has a first inner dimension along the first direction of 150% to 180% of the first receiving area dimension along the first direction, wherein the second imaging charged particle beam microscope is distant from the first imaging charged particle beam microscope by a distance of at least 30 cm along the first direction, matching a first coordinate system on the large area substrate of the first imaging charged particle beam microscope with a second coordinate system on the large area substrate of the second imaging charged particle beam microscope.
Brunner teaches an apparatus (see Fig. 1) for inspecting a large area substrate for display manufacturing, the apparatus comprising: a vacuum chamber (120); a substrate support (110) arranged in the vacuum chamber, wherein the substrate support provides a substrate receiving area of at least 1.2 m2 (see [0014]) and having a first receiving area dimension along a first direction (121); a first imaging charged particle beam microscope (130) and a second imaging charged particle beam microscope (140) having a distance along the first direction of 30% to 70% of the first receiving area dimension; wherein the vacuum chamber has a first inner dimension along the first direction of 150% to 180% of the first receiving area dimension along the first direction (see [0032]), wherein the second imaging charged particle beam microscope is distant from the first imaging charged particle beam microscope by a distance of at least 30 cm along the first direction (see [0019]), matching a first coordinate system on the large area substrate of the first imaging charged particle beam microscope with a second coordinate system on the large area substrate of the second imaging charged particle beam microscope (coordinate system of substrate used for SEM apparatus, see [0038], on the same coordinate system, see [00103] and Figs. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus as taught by Brunner to execute the method as taught by Shishido, because with a first and a second imaging charged particle beam microscope, the throughput can be increased and/or the displacement of the substrate can be reduced for positioning a defect below the first or the second imaging charged particle beam microscope.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Zhang as applied to claim 1 above, and further in view of Nakagaki et al. [US 6,476,388].
For claim 12, Shishido fails to teach the first field of view has a minimum dimension of 50 µm or above and the second field of view has a maximum dimension of 35 µm or below.
There is no evidence showing the criticality of the claimed amounts. 
Nakagaki teaches a field of view that correlates to the magnification, low magnification 3k-7k having a 10-30 µm FOV (see col. 36 lines 5-7) and the high magnification 30k-60k having a 1-2 µm FOV(see col. 10 lines 54-55).  The larger FOV allows for finding a defect and the smaller FOV allows for higher magnification and resolution to measure a defect (see col. 10 lines 43-64). Accordingly, the FOV size is a result effective parameter. 
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective
filing date of the claimed invention to determine (for example by routine experimentation) the
optimum FOV for the associated magnification and desired resolution.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Zhang as applied to claim 1 above, and further in view of Phaneuf et al. [US 2014/0226003].
For claim 11, Shishido fails to teach the first field of view is measured with a digital scanner.
Phaneuf teaches the first field of view is measured with a digital scanner (see [0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the digital scanner as taught by Phaneuf in the measurement as taught by Shishido, because it is possible to apply a correction to the scan such that the actual scan after distortion by the column and/or sample produces the original desired result.
For claim 13, Shishido fails to teach the ratio between the first resolution and the second resolution is from 2:1 to 20:1.
Phaneuf teaches the first resolution and the second resolution is from 2:1 to 20:1 (30nm and 3 nm, see [0067]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the resolution ratio as taught by Phaneuf in the two measurements as taught by Shishido, because the low resolution for the first imaging allows for fast scanning and the high resolution of the second imaging allows for accurate dimension measurement, thereby maintaining throughput with high accuracy dimensional measurement. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Zhang as applied to claim 1 above, and further in view of Brunner and Kastrup et al. [US 2019/0006147].
For claim 14, Shishido teaches repeating the automated critical dimension measurement (multiple iterations, see Fig. 4). Shishido fails to teach repeating the measurement on at least 5 areas of the substrate, the areas being distributed over at least 1.2 m2.
Brunner teaches the plurality of areas being distributed over at least 1.2 m2 on the large area substrate (inspecting the entire large area substrate, see [0014] and [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the area of the substrate as taught by Brunner in the inspection as taught by Shishido, because the substrate as taught by Brunner allows for the manufacture of large TFT displays.
Kastrup teaches repeating the measurement on at least 5 areas of the substrate (500 at five position, see Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plurality of measurement areas as taught by Kastrup in the measurement of a plurality areas as taught by Shishido, because a plurality of measurement areas allows for measuring each die to ensure device operability and monitor processing meets acceptable thresholds.
For claim 14, Shishido teaches repeating the automated critical dimension measurement (multiple iterations, see Fig. 4). Shishido fails to teach repeating the measurement on at least 5 areas of the substrate, the areas being distributed over at least 1.2 m2.
Brunner teaches the plurality of areas being distributed over at least 1.2 m2 on the large area substrate (inspecting the entire large area substrate, see [0014] and [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the area of the substrate as taught by Brunner in the inspection as taught by Shishido, because the substrate as taught by Brunner allows for the manufacture of large TFT displays.
Kastrup teaches repeating the measurement on at least 5 areas of the substrate (500 at five position, see Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plurality of measurement areas as taught by Kastrup in the measurement of a plurality areas as taught by Shishido, because a plurality of measurement areas allows for measuring each die to ensure device operability and monitor processing meets acceptable thresholds.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Shishido is relied upon to teach the salient features of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759